Exhibit 3.5 N. Y. S. DEPARTMENT OF STATE DIVISION OF CORPORATIONS ALBANY, NY 12231-0001 ENTITY NAME : VGTEL, INC. ASSUMED NAME CERTIFICATE [Missing Graphic Reference] FILER: FILED: 08/31/2011 CASH#: 265366 FILM#: 20110831 PRINCIPAL LOCATION SUFFERN NY 10901 COMMENT: [Missing Graphic Reference] ASSUMED NAME 360 ENTERTAINMENT & PRODUCTIONS SERVICE COMPANY : VCORP SERVICES, LLC CODE: HD BOX : 96 FEES 200.00 PAYMENTS: 200.00 FILING : 25.00 CASH : COUNTY : 25.00 CHECK : COPIES : .00 C CARD : 200.00 MISC : .00 HANDLE : 150.00 REFUND : DO3HD108 DOS-281 (04/2007)
